 


113 HR 4557 IH: Policyholder Protection Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4557 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2014 
Mr. Posey introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Federal Deposit Insurance Act to provide for notice to, and input by, State insurance commissioners when requiring an insurance company to serve as a source of financial strength pursuant to such Act. 
 
 
1.Short titleThis Act may be cited as the Policyholder Protection Act of 2014. 
2.Source of strengthSection 38A of the Federal Deposit Insurance Act (12 U.S.C. 1831o–1) is amended— 
(1)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and  
(2)by inserting after subsection (b) the following: 
 
(c)Authority of State Insurance Regulator 
(1)In generalThe provisions of section 5(g) of the Bank Holding Company Act of 1956 (12 U.S.C. 1844(g)) shall apply to a savings and loan holding company that is an insurance company, an affiliate of an insured depository institution that is an insurance company, and to any other company that is an insurance company and that directly or indirectly controls an insured depository institution, to the same extent as such section 5(g) applies to a bank holding company that is an insurance company. 
(2)Rule of constructionRequiring a bank holding company that is an insurance company, a savings and loan holding company that is an insurance company, an affiliate of an insured depository institution that is an insurance company, or any other company that is an insurance company and that directly or indirectly controls an insured depository institution to serve as a source of financial strength under this section shall be deemed an action of the Board that requires a bank holding company to provide funds or other assets to a subsidiary depository institution for purposes of such section 5(g).. 
 
